Citation Nr: 0526658	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 2002) for additional 
genitourinary disabilities claimed to have resulted from VA 
medical treatment from August 1971 to November 1973.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 2002) for eczema of a 
laparotomy scar.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to special monthly compensation 
based on the veteran's claimed need for the regular aid and 
attendance of another individual due to disabilities which 
are service connected or compensable under 38 U.S.C.A. § 1151 
(West 2002).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date prior to 
January 12, 1998, for separate ratings for bilateral frozen 
feet.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than July 1, 1998, for a separate 20 percent disability 
rating for the residuals of a right brachial artery aneurysm.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


REMAND

The veteran had active service from November 1940 to 
September 1945; he was a Prisoner of War (POW) of the German 
Government from March 1943 to April 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Albuquerque Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.

In June 2005, the Board requested the opinion of an 
independent medical expert (IME) concerning medical questions 
presented by this claim.  See 38 U.S.C.A. § 7109; 38 C.F.R. 
§ 20.901(d).  An IME opinion was received in September 2005.  
The veteran was notified of the IME opinion and, in September 
2005, submitted additional argument and evidence in response 
to this IME opinion.  See 38 C.F.R. § 20.903.  In addition, 
the veteran requested that his case be remanded to the agency 
of original jurisdiction (AOJ) for review.  

In this regard, it is noted that in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV), the Federal Circuit determined 
that 38 C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C. 
§ 7104(a).  The Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.

In light of the foregoing, this case must be remanded to the 
RO for the following.

After completion of any additional 
development deemed necessary, the RO 
should review the issues on appeal, 
including all evidence submitted since 
the February 2005 supplemental statements 
of the case.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


